 In the Matter of THE FEDERAL MINING AND SMELTING COMPANY, ACORPORATION and MULLAN LOCAL No. 9, INTERNATIONAL UNION OFMINE, MILL AND SMELTER WORKERSCase No. C-930.-Decided February 5, 1940Lead and Zinc!Mining and Milling Industry-Interference,Restraint, andCoercion:distribution of anti-union handbills on respondent's property aided bysupervisory official ; blowing of respondent'swhistle in conjunction with anti-union demonstration;participation by supervisory officials in parade celebratingdefeat of sister unions at neighboring mines ; charges of discriminatory speed upand lengthening of hours,dismissed-Discrimination:charges of,dismissed.Air.Wm. A. Babcock, Jr.,andMr. Daniel Baker,for the Board.Mr. Chas. W. Beale,ofWallace, Idaho, andMr. R. Worth Vaughan,of New York City, for the respondent.Mr. Willard Young Morris,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Mullan LocalNo. 9, International Union of Mine, Mill and Smelter Workers, hereincalled Local No. 9, the National Labor Relations Board, herein calledthe Board, by Robert M. Gates, Acting Regional Director for theNineteenth Region (Seattle, Washington) issued its complaint datedMay 25, 1938, against The Federal Mining and Smelting Company, acorporation, Wallace, Idaho, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint, as amended,alleges, in substance : (1) that the respondent between August 25and December 17, 1937, discriminatorily discharged nine named em-ployees; (2) that the respondent discriminatorily gave less desirableemployment to two named employees; (3) that the respondent dis-1The complaint was amended at the hearing on motion by the Board,and followingthe bearing by stipulation between the Board and the respondent.20 N. L.R. B., No. 17.192 . THE FEDERAL MINING ANDSMELTING COMPANY193criminatorily refused to give steady employment to another namedemployee;and (4)that the respondent interferedwith, restrained,and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.The complaint and accompanying notice ofhearing were duly served upon the respondent and Local No. 9. Therespondent,in its answer duly filed and amended, denied that ithad engaged in or was engaging in the unfair labor practices alleged.Pursuant to notice,a hearing was held in Wallace,Idaho, fromJune 6 to 14, 1938, before Thomas S. Wilson, the Trial Examiner dulydesignated by the Board.The Board and the respondent were repre-sented by counsel and all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing,the Trial Examiner made variousrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter,theTrialExaminer filed his Intermediate Report,dated September 17, 1938, in which he found that the respondent hadcommitted unfair labor practices affecting commerce within the mean-ing of Section8 (1) and(3) and Section 2 (6) and(7) of the Act,recommended that the respondent cease and desist from such unfairlabor practices and take certain affirmative action remedial of theireffect, and recommended that the complaint be dismissed as to AndrewLegall, alleged to have been discriminatorily refused steady employ-ment.On October 15, 1938, the respondent filed exceptions to theIntermediate Report.Thereafter,the respondent filed its brief.Oralargument upon the exceptions to the Intermediate Report was waivedby the parties.The Board has considered the respondent's exceptionsto the Intermediate Report and its brief in support thereof, and, in sofar as the exceptions are consistent with the findings,conclusions, andorder set forth below, finds them to have merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe FederalMining and. Smelting Company isa Delaware corpora-tion having its principal place of businessin New York City. It is,engaged in the business of mining andconcentratinglead and zinc:ores inIdaho, Oklahoma,Kansas, and Missouri.The present contro-versy is confinedto its employeesworking at the Morning Mine, whichis located a short distance from Mullan,Idaho, in the Coeur d'Alene 1194DECISIONS OF NATIONAL LABOR RELATIONS BOARDMining District.The respondent there employs approximately 647employees.The ore from the Morning Mine is reduced by a flotation processat a mill,which is operated in conjunction with the mine, to leadand zinc concentrates, all of which are sold f. o. b. Morning Mineto the Anaconda Copper Mining Company and the American Smelt-ing and Refining Company, to whose smelters in Montana the con-centrates are shipped.In 1937 there were sold and shipped fromthe respondent'sMorning Mine to smelters located in Montana,32,756 tons of lead concentrate and 35,301 tons of zinc concentrate.During the same period the respondent purchased approximately$331,000 worth of raw materials and supplies for use in the MorningMine, approximately 66 per cent of which were shipped to theMorning Mine from States other than Idaho.II.THELABOR ORGANIZATION INVOLVEDMullan Local No. 9, International Union of Mine, Mill and SmelterWorkers, is a labor organization affiliated with the Congress of In-dustrial Organizations.It admits to membership employees of therespondent at the Morning Mine.III.THE UNFAIR LABOR PRACTICESA. BackgrounzdBetween 1933 and 1935, Local No. 9 organized a substantial numberof the respondent's employees at the Morning Mine.A decline initsmembership occurred in 1935, which continued until the latterpart of 1936.Local No. 9 then began an organizational drive andby"May 1937, succeeded in enrolling a, large majority of the respond-ent's employees.On May 6, 1937, Local No. 9 submitted to the re-spondent a proposed contract containing a clause providing for aclosed shop.The respondent rejected the proposed contract and onMay 13, submitted a counterproposal, in which it offered Local No.9 limited recognition as the representative of its membership.Thisproposal was not satisfactory, and Local No. 9 called a. strike on May14.The strike ended on June 9, 1937, on which date the respondentand Local No. 9 entered into a written contract for 1 year in whichLocal No. 9 was recognized as the exclusive representative of therespondent's employees.There was no attempt to operate the mineduring the strike, the only work done being minimal care of theshafts.Following the strike the respondent put the strikers backto work as quickly;as the,condition of the mine safely permitted. THE FEDERAL MINING AND S'iIELTINGCOMPANY195B. Interference, restraint, and coercionIn August 1937, a strike was in progress at the Sunshine MiningCompany's properties located a few miles from the Morning Mine.The strike had been called by two locals other than Local No. 9 ofthe International Union of Mine, Mill and Shelter Workers.OnSaturday, August 7, Al Hodgins, the respondent's chief electricianand a supervisory employee having the power to hire and discharge,gave handbills to some of the employees as they passed the "light-house," a place where the men get their lights, and told at least oneof them to "be there," meaning thereby, to attend the demonstrationannounced by the handbills.The handbills announced that a. demon-stration against the striking labor organization would be held thefollowing morning and called on workers from four different mines,including the Morning Mine, to attend the demonstration.'Thehandbills fuither'stated that the whistles would be "tied down at allmines from 7 a. in. to 9 a. in. so all members ' will appear on time."The following morning the whistle of the Morning Mine blew foraperiod of a few minutes, although it was not customary for it toblow on a Sunday morning. During the course of the day a paradewas held in celebration of breaking the strike at the Sunshine Min-ing Company properties.This parade went through Kellogg, Wal-lace, and Mullan, mining towns located in the Coeur d'Alene region.During the course of the parade certain participants tore down thestreet signs of the locals of the International Union of Mine, Mill andSmelter Workers in Kellogg and Wallace and were thwarted in theirattempt to tear down the sign of Local No. 9 in Mullan only by thevigorous resistance offered by members of the last-named local.9The handbills, in bold type,bore the following inscription :NOTICEThe 356 Members from the Sunshine400 From the Morning450 From the Heela400 From the Bunker HillWillMeet McGuireAt the Sunshine Alineat 8: 00 A. M.SUNDAY MORNINGAugust 8thThe Men Will Form in Military Formation-McQuire (sic) and His Men In The Same OrderTHEN A VOTE WILL BE TAKENThe Whistles will be TiedDown At AllMines From 7 a. m. to 9 a.m., So AllMembers Will Appear On Time.IfMcGuire Does Not Appear the Strike Will Be Considered Lost.He Must Face Some 1500 Men.Leave Your Women and Firearms At HomeThe significance of the word"members"is not explained by the record. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Among those participating in the so-called "victory" parade wereEarl Brasher, general mine foreman at the Morning Mine, and L. E."Red" Fisher, one of Brasher's two assistant foremen.These twoofficials were seen by some of the respondent's employees to take partin the parade as it passed through Mullan.The respondent's general manager stated at the hearing that itwas not the policy of the respondent to permit the distribution ofhandbills on its property such as occurred on August 7, as describedabove.Regardless of such policy, Hodgins, a supervisory official whohad the power to hire and discharge, not only aided in the distribu-tion of these anti-union pamphlets, but added his own admonition toattend the demonstration.We find that the respondent is respon-sible for Hodgins' acts 4 and that by such acts the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.5None of the respondent's officials testifying at the hearing, whowere asked concerning the blowing of the Morning Mine whistle onAugust 8, admitted knowing the identity of the responsible parties.However, the blowing of the whistle was forecast on August 7, bythe handbills, referred to above, and the respondent's chief electriciandistributed the handbills and urged the respondent's employees toparticipate in the demonstration.Moreover, the respondent's generalforeman and assistant foreman took part in the parade announcedby the blowing of the whistle.Under these circumstances, we do notbelieve that the mine whistle was blown without the knowledge andsanction of the respondent, and we find that the respondent wasresponsible for it.It is the respondent's position that it is not responsible for theparticipation of Brasher and Fisher in the "victory" parade onAugust 8.We cannot agree with that contention. Such acts of therespondent's supervisory officials, especially under the circumstancesI ieretofore, described, are intended to and necessarily do interfere withand restrain the employees' free exercise of their rights under the Act.Mu]lan, Idaho, is located approximately one mile from the MorningMine.Almost all the Morning Mine employees reside in Mullan.The parade took place on a Sunday, when most of the employeeswere at home.Brasher and Fisher in participating in the paradecould not but realize that they would be seen by employees who4 SeeSwiftd Company v. National Labor Relations Board,106 F. (2d) 87(C: C. A. 10) ;InternationalAssociationof Machinists,etc.V.National Labor Relations Board,110 F. (2d)29 (Ct. App. D. C.);National Labor Relations Board v. A. S. Abell Company,97 F. (2d) 951(C.C.A. 4) ;National Labor Relations Boardv.American Mfg. Co.,108 F. (2d) 81(C. C. A. 2).5SeeNational Labor Relations Board v.A. S. Abell Company,97 F. (2d)951 (C. C. A.4) ; International Association of Machinists,etc.,v.National Labor Relations Board,110 P. (2d) 29(App. D. C.) THE FEDERAL MINING AND S'NIELTING COMPANY197worked under their supervision and who were members of Local No.9.Under these circumstances we find that the respondent is charge-able with the anti-union act of its agents and we further find thalby the blowing of the mine whistle and the participation of Brasherand Fisher in the parade the respondent ratified and approved theanti-union demonstration, and thereby interfered with, restrained,and coerced its employees in the exercise of their rights guaranteedby Section 7 of the Act.The complaint alleges that following the strike at the MorningMine and after work was resumed, the respondent for discriminatory'reasons made work and conditions more difficult by imposing newrestrictions and denying privileges previously enjoyed.The evi-dence does not support this allegation.The evidence shows thatfollowing the strike, and pursuant to the terms of the contract, theportal-to-portal time 6 of most of the employees in the mine was re-duced by approximately one-half hour.A group of shaft mainte-nance men, numbering from 50 to 80 employees, however, who priorto the strike worked 8 hours portal-to-portal, following the strikewere obliged to work 81/ hours portal-to-portal, two weeks out ofsix.This was the maximum portal-to-portal shift as fixed by thecontract..Prior to the strike a special train had been run for theshaft maintenance men which was discontinued following the strike.The respondent explains that it was obliged to rearrange its scheduleof trains as part of a necessary adjustment to meet the shortenedhours for most of the men and at the same time approximate "theresults . . . had on the longer time."The record is not clear con-cerning the necessity for or expediency of discontinuing the specialtrain for the shaft maintenance men. It is undisputed, however, thatthe respondent was abiding by the terms of its contract with LocalNo. 9 concerning the portal-to-portal time of all its employees.?Under such circumstances we find that the respondent did not therebyinterfere with, restrain, or coerce its employees within themeaningof Section 8 (1) of the Act.Witnesses also testified that following the strike there was a speed-up in the work. The only specific complaint in this connection wasthat supervisory officials acting upon instruction made their menarrive at their working places just as soon as possible, whereas beforethe strike, pushers and shift bosses were permitted to use their ownjudgment about such matters.The former president of Local No. 9,6The time from entering until leaving the mine.* In accordance with the provisions of the contract, the Union presented a grievance tothe management on behalf of the shaft maintenance men. The matter was discussed ontwo occasions by representatives of the Union and the respondent.The respondentinsisted that the change was necessary and within the terms of the contract and refusedto alter its train schedule.26'031-41-vol. 20-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD.who testified concerning the alleged speed-up, admitted that thissituation improved after a while and at the time of the hearing wasmuch better.The respondent introduced evidence to show that acertain amount of damage to the'shafts and mine had resulted fromtheir not being properly maintained during the strike; and that uponresumption of work there was some confusion incident to the restora-tion of normal operations.The evidence' fails to warrant a findingthat the respondent instituted a speed-up in work to interfere with,restrain, and coerce its employees in the exercise of the rights guar-anteed in Section 7 of the Act.C. Alleged discrimination in regard to hire and tenureIn determining the issue of discrimination, we have given due re-gard to two general considerations, applicable to all the discharges,namely : first, the extent of Local No. 9's membership among therespondent's employees; and second, the respondent's policy and prac-tice governing reinstatements.Kenneth Harper, former financial secretary of Local No. 9, testi-fied that on July 1, 1937, Local No. 9 had 600 members; that whilethere was some diminution of membership in July and August, bytransfer of members 8 and withdrawal, Local No. 9 began to regainsuch losses in September.There is no testimony concerning mem-bership strength after September 1937.The respondent employed anaverage of 647 employees per,day in 1937.The allegation of dis-crimination in the discharges under consideration must be evaluatedin the light of Local No. 9's preponderance of membership amongthe respondent's employees.With respect to the second consideration, the respondent had a well-defined policy governing hiring and reinstatements which was effectedthrough a practice known as "rustling."The term "rustling" meansapplying for work and operates, briefly, as follows :An applicantfor work must first file a written application at the respondent's em-ployment office and as a job becomes available the applicant is givenlwork card which he takes to the "dry" s where he waits from 1 to 3days before being assigned to work by a foreman.Men who havenever before worked for the respondent must "rustle" as must menwho have been laid off or discharged. In the case of an employee dis-charged for the first time, the respondent's policy is to permit the manto "rustle" after a period of 10 days following his discharge.Whena man has been twice discharged, the respondent's policy is to make9The transfer of a member to another local of the same International,effected when themember finds other employment.9A building near the entrance of the mine where the underground workers wash andchange clothes. THE FEDERAL M'IN'ING AND SMELTING COMPANY199him wait 30 days before permitting him to "rustle."The length oftime a man may "rustle" before being given a work card whichassureshim employment varies, necessarily, according to conditions in themine.This policy and practice was* in effect and was known to theemployees at the time of the discharges under consideration and theopportunity to rustle in accordance with the conditions outlinedabove was available to the discharged employees.AhoandHuotariBernard Altohad worked for the respondent a little over a year asa shaftman, when he was discharged on August 25, 1937.He joinedLocal No. 9 in November 1936, served on one committee, but never heldoffice.He was active in soliciting new members, being particularlyqualified because of his knowledge of both the English and Finnishlauguages.10He was active during the strike in 1937, doing specialguard duty, distributing literature, and keeping records of nine differ-ent guard posts.WilliamHuotaristarted to work for the respondent in August 1935,as a miner.He was promoted to the job of shaft repairman in De-cember 1935, at which he worked until his discharge on August 25,1937.He joined Local No. 9 in January 1936, and, like Aho, wasactive in organizing and soliciting members, especially among theFinnish employees.In 1937 he was elected to the office of vice presi-dent.During the course of the strike he was active as a guard captain.On August 24, 1937, Aho and Hjalmar Abramson,president ofLocal No. 9, were assigned to clean the snuck out of a hoist room 11 atthe 3850-foot level of the mine.The following day Huotari replacedAbramson and worked with Aho, cleaning the muck out of the hoistroom.The men did 31/z cars of muck that day.When they hadfinished their shift, they went to the top station.While they weresitting in a car waiting to go out of the mine, their pusher'12 Bagley'13gave them their time cards.Aho asked Bagley the reason for thisaction and was told by Bagley that they were discharged "for notdoing enough."The appropriate committee of Local No. 9 presented a grievance tothe respondent's officials, urging that Aho and Huotari had been dis-charged without justification because working conditions had beensuch in the hoist room on August 25 that the men had not been ableto do more than three and one-half cars of mucking.An investiga-10Many employees of the respondent are of Finnish extraction."The hoist room, 41 feet long,23 feet wide,and 18 feet high, was being prepared inconjunction with an offset shaft,which was necessary to place operations on lower levels.A pusher is a shift boss in shaft work.?? Bagley had been an active member of Local No.9 and participated in the strike.Hewas made a shift boss in the fall of 1937.Sometime after the strike he was heard toquestion whether Local No. 9 had gained anything by its having called the strike. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was made by the respondent's officials and statements taken fromsupervisory officials who had contact with the men or their work-The respondent's management upheld the discharges.During the strike Huotari acted as guard captain on the picket line.Walters, general superintendent of the Morning Mine, Brasher, amine foreman, and Eastman, a shaft foreman, were going throughthe picket line one day when Huotari stopped Eastman and asked him"to go home."Walters asked Huotari why he had stopped Eastman.In the course of the argument which ensued, Walters told Huotarithat he was a "marked man" as far as the respondent was concerned,and that, if violence broke out during the strike, he would swear outa warrant against Huotari for inciting a riot.The two men partedpeacefully.Eastman did not go through the picket line.The record further discloses that about a month after the strike,Foreman Eastman, Bagley's immediate superior, was dissatisfied withthe work of Huotari and Abramson and told Walters that he wantedto discharge them.Walters, however, prevailed on Eastman not todischarge the men, pointing out that because of their union promi-nence, discharging them might be interpreted as being aimed at LocalNo. 9.The respondent contends that Aho and Huotari were dischargedbecause they did less than a full day's work.The rock and muckwhich Aho and Huotari were assigned to clean out had been blastednearly a year before and had settled and become hard so that it wasnecessary to pick it loose.At times the section of the hoist room inwhich they were working was somewhat removed from the cars,making it necessary either to carry the muck or handle it twice. Theshifts preceding and following the shift resulting in the dischargesmucked substantially more.However, on one of these two shifts theshift boss worked along with the men.Neither Aho nor Huotari had "rustled" at the time of the hearing,although acquainted with the respondent's reinstatement practice."While the proof does not establish that Aho and Huotari werederelict in performing their work, the evidence does not warrant a.finding that their discharge was discriminatory.We find that therespondent did not discriminatorily discharge Aho and Huotariwithin the meaning of Section 8 (3) of the Act.Roundtree, Kathka,andHarkerLouis Roundtreewent to work for the respondent in September1937, as a repairman. In the middle of November he was made a14The respondent, in a brief filed with the Board in November 1938, states that Aho andFIuotari "have recently applied for reemployment and have beenput back to work asshaftmen." THE FEIVERALMINING AND SMELTING COMPANY201timberman.The record fails to disclose when he joined Local No. 9.It is clear that he was interested in joining and in October or Novem-ber 1937, expressed his intention of joining as soon as he could "af-ford it."There is no evidence that he engaged in any outstanding.activities on behalf of Local No. 9.PollieKathkawent to work for the respondent in April 1937,:starting in as a. mucker and later becoming a timberman's helper.He joined Local No. 9 in May 1937, and engaged in picketing duringthe course of the strike.Harry Harkerwent to work for the respondent as a miner in June1937, after the strike.He joined Local No. 9 in July 1937, but hadpreviously belonged to another local of the same International.Heopenly discussed labor unions and thought that his shift boss, Peterson,knew that he was a member of Local No. 9.On December 4, 1937, Peterson, the shift boss, ordered Roundtreeand Kathka to put in some timbers in a pocket that had caved in. Inthe course of this work they found that they needed assistance, becauseof the size and, weight of the timbers.Kathka got Harker and anemployee named Scribner, who were working on the floor below, toassist them.The four men had put a large timber in position whenthey realized that it was nearly time to go to lunch.The men dis-cussed the matter and decided that they would work into the lunchhour and finish the job rather than lose the benefit of the work whichthey had already done.15They went ahead with their work but hadto stop when they encountered it support which had to be cut.Theythen decided to take their lunch before doing the cutting.Accordingto their own testimony, they started for lunch at about 7: 15 p. in.,15 minutes after the beginning of the regular lunch hour.16Whenthey finished their lunch, they started back, according to their testi-mony, at about 7: 40 p. in. and on the way met their shift boss, Peter-son.The latter asked them where they had been and they told himthat they had been "at lunch."Peterson said, "Just turn around andgo on back and eat some more." Peterson called for a cage and wasasked by Fisher, an assistant foreman, why he wanted it.Petersontold Fisher that he was discharging the men for taking too much timefor lunch.On the way out the men encountered Fisher.. The menleft the mine and reported the discharge to Local No. 9.Peterson testified that he met the men returning from lunch at7: 52 p. m. and that they did not explain to him why they were late.The men testified that they attempted to tell Peterson but that hewould not listen to them.There is no evidence that they told or at-tempted to tell Fisher the reason for their tardiness.15Had they stopped they would have been obliged to place the heavy timberin position asecond time.11The lunchhour on this shift begins at 7: 00 p. m.and ends at7 : 30 p. m. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is unnecessary to resolve the conflict in the testimony as to theexact time that these men were met .by Peterson. It is undisputedthat they were late.Peterson had been ill for some time precedingthe above incident and instead of eating his lunch with the men wasspending his lunch hour on an upper level. J. L. Berg, the respond-ent's general superintendent, testified that Peterson told him that hehad suspected that because of his being away during the lunch hour,his men were taking longer than they should have for their lunch.Roundtree and Scribner "rustled" for jobs in January 1938, andwere reinstated within a few clays.Kathka and Harker did not"rustle."Scribner was not a member of Local No. 9, and yet he was dischargedwith the others.While it may well be that Peterson was excessivelyharsh in discharging the men for, being late in returning from lunchunder the circumstances here disclosed, from all the evidence we findthat the respondent did not discriminatorily discharge. Roundtree,Kathka, and Harker, within the meaning of Section 8 (3) of the Act.The complaint, as amended, further alleges that after Roundtreeresumed work he was demoted to a less desirable position. Roundtree,on resuming work, on January 20, 1938, worked as a timberman.Between January 27 and February 14 he did not work because of awrecked shaft.He resumed work on February 14 and was assignedto mucking.He continued to muck until March 11 when he was madea,timberman's helper at which job he was working at the time of thehearing.A timberman's helper receives 50 cents less per day than atimberman.The record shows considerable fluctuation of jobs and transfersof employees:While it is true that at the time of the hearing.Roundtree was earning 50 cents less per day than when he was work-ing as timberman, the mere fact that he was advanced from muckerto timberman's helper tends to negative the allegation of discrimina-tory demotion.From all the evidence we find that the respondentdid not discriminatorily demote Roundtree.LichtandRussellFred Lichtfirst worked for the respondent from September 1935toMarch 1936, when he voluntarily quit.He returned to the re-spondent's employ in August 1936, starting in as a mucker and wassoon promoted. to the job of timberman's helper.During most ofthe following 6 months Licht worked on the main level.Licht wasthen given an opportunity to do temporary sampling of ore extractedby a, leaser in the respondent's Morning Mine.He worked atsampling for approximately a week.Licht was then assigned towork under a timberman named Lunen in an air raise, a special THE FEDERAL MINING AND SMELTING COMPANY203shaft which is used for ventilation purposes.Following the strike,Licht again worked under Lunen at various repair jobs and thenreturned to the air raise.A month or so later Licht absented him-self from work without making proper arrangements.On his returnhe was temporarily assigned to sampling ore and on the return ofthe regular sampler was given other work. Because Licht wasoccasionally used at sampling, another man had been sent to work inthe air raise.Licht was placed as a timberman's helper on the 2800-foot level under Shift Boss Couch.He was soon thereafter assignedto timberjerking, a job classification which pays the same as timber-helping, but which is harder work.Working conditions were not sodesirable on the 2800-foot level as they had been on the main leveland in the air raise.Licht suffered from an attack of boils, whichhe attributed to working conditions at the 2800-foot level.He ap-pealed to his official superiors, asking that he be returned either tosampling ore or to the work on the air raise.The respondent's gen-eral superintendent explained that he could not then place him backat sampling, but that he was sure that they could find a place forhim where he would be more comfortable.Around October 1, 1937,Bagley, who had replaced Couch as shift boss, told Licht that theyno longer had any need for timberjerkers and gave Licht his choiceof doing mucking or timberhelping.Licht chose to do mucking,because, he testified, in doing mucking a man is not subject to blamefor the work of another, whereas a timberman's helper is to a- degreedependent upon the timberman under whom he works.Licht joined Local No. 9 in November 1936.He was active insoliciting members and organizing a cooperative store.During thestrike in June 1937, he drew cartoons, one of them pertaining to therespondent.Licht.,also worked on the sign board in front of,-LocalNo. 9's office.The amended complaint alleges that Licht was discriminatorilygiven less desirable employment, because he joined and assisted LocalNo. 9.We have briefly reviewed Licht's employment experience-It demonstrates that he did several kinds of work, which was notunusual in a mine the size of the Morning Mine. Since the respond-ent explained that it preferred to have especially trained men do itssampling work regularly, and there is no showing that this was anunwarranted preference, we cannot say that by not retaining Licht,who was not so trained, in that work permanently, it thereby dis-criminated against him.Similarly, the respondent's action in as-signing another man to work regularly on the air raise was notunreasonable since Licht at the time was subject to call to do tem-porary work.at sampling.Finally, Licht's shift boss, Bagley, gaveLicht his choice between two jobs, timberhelping and mucking. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDLicht chose the one which pays less, and which many mine workerswould regard as less desirable.We find, from all the evidence, thatthe respondent did riot discriminatorily demote Licht.On or about November 17, 1937, while Licht was working as amucker, Foreman Brooks told Shift Boss Bagley that Licht and hiscoworker were to be fired unless they completed a certain amount ofwork each shift.Bagley delivered the message to Licht.Licht andanother man, referred to in the record as a Spaniard, attempted todo the work.Licht became ill from the condition of the air and toldBagley he would not be able to complete the assignment. Bagleysympathized with them, admitting that under the conditions they haddone a day's work, but reminding them of Brooks' warning. Lichtand the Spaniard, deciding that, in view of the little time left on theshift, it would be impossible for them to finish the allotted amount ofmucking, quit working.They were discharged.Local No. 9 presented a grievance to the management concerningLicht's discharge.",The respondent's supervisory officials investi-gated the case, and reinstated Licht to his job as mucker under Bagley,giving him back pay for two of the 4 days he lost.18 Licht acceptedthis offer of partial reimbursement.The respondent took the positionthat Licht was dilatory in pursuing his grievance; that he could haveobtained reinstatement sooner had he been diligent.While it would appear that Brooks' order was unreasonable, we donot think that Licht was discriminatorily discharged.The respond-ent's subsequent reinstatement of Licht with partial reimbursement forpay lost are fair indicia of the respondent's attitude toward the dis-charge.Bagley, Licht's shift boss, in the course of the respondent'sinvestigation of the case, stated that he felt that Licht had done a fairday's work.As will be indicated in discussing other discharges, Fore-man Brooks was inclined to be severe, regardless of union membership,repeatedly issuing warnings that the men do a certain job on pain ofdischarge.On all the evidence we find that the respondent did notdiscriminatorily discharge Licht on November 17, 1937."The record fails to show whether or not the Spaniard was a member of Local No. 9and whether or not he was ever reinstated.isParagraph 4 (e) of the contract provides : ". . . In the event an employee shall bedischarged from his employment and he believes he has been unjustly dealt with, suchdischarge shall constitute a case arising under the method of adjusting grievances hereinprovided.In the event it should be decided under the rules of this agreement that aninjustice has been dealt the employee with regard to his discharge,the Company will re-instate such employee and pay him one-half (1,) time at the regular rate for all timelost.Such discharge cases shall be taken up and disposed of within five (5)days fromdate of discharge.This shall be tried for a period of three(3)months as a trial period,and if,by mutual agreement, it is found not to have been abused.shall continue for theduration of this agreement with full time substituted for one-half time."This was the first case governed by the contract in which the respondent reimbursed adischarged employee for time lost. It occurred more than 3 months after the effective dateof the contract.The record does not disclose whether or not "by mutual agreement" themethod of handling discharges was "found not to have been abused." THE FEDERAL MININIGAND SMELTING COMPANY205Harold Rws$eilentered the respondent's employ in July 1937, asa timberman's helper.He was later made a timberman.He joinedLocal No. 9 in July 1937.He testified that he talked freely aboutlabor unions.--On December 13, 1937, the foremen in the Morning Mine instructedthe shift bosses and pushers under them to tell their men that theywere no longer free to use the drilling water for washing purposes.Previously the men customarily stood under the water with theirclothes on to wash off the mud.The evidence as to the exact nature ofthe order transmitted by Bagley to his men is in conflict, Bagleyinsisting that he forbade them to use any water at all, which testimonyis corroborated by some of his men, and Licht and Russell assertingthat the only order they received was an order against washing theirclothes.The respondent's manager testified that he would not ap-prove an order that banned hand washing.We find that Bagley'sinstructions forbade the use of water for more than washing hands.On December 14, 1937, Bagley came upon Licht and Russell as theywere using the water.The testimony is in conflict concerning the ex-tent to which they were using it.Bagley says that as he approachedthe men Russell had been standing under it and Licht was just goingto stand under it.Licht and Russell both testified that they washedonly their hands and arms. Licht's coworker,a man namedBryant,l9'testified that he walked past the men as they were using the water, andsaw them washing their hands,arms, and shoulders.Bryant re-marked to them as he passed that they were jeopardizing their jobs.We find that Licht and Russell used the water in disregard of theinstructions given them.Bagley reproached Licht and Russell for using the water contraryto orders,but told them that he-would "let it go" if they could get the,other employees,who were present when they washed, to keep quietabout the matter and if they did not talk about it themselves.Themen left the mine and went to the Dry, where they washed and changedtheir clothes.Bagley there gave them their cards, telling them thatthey were discharged.Bagley, in explaining this action,testified thatLicht and Russell on the way out of the mine told "everybody" aboutA he incident.Since Licht and Russell did not deny talking about itasBagley testified, we accept Bagley's testimony.Bagley furthertestified that, in view of the men's having disregarded the order, andpublicizing their disregard of it,to protect his own job he was forcedto discharge them.Neither Licht nor Russell had "rustled" at thetime of the hearing.Under all,the circumstances,we find that Licht and Russell dis--Their shift boss-gave them a temporary reprieve,"A witness for the Board. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich they by their own conduct caused to be withdrawn.We findthat the respondent did not discriminatorily discharge Licht andRussell.Elmer LobbandOrville LobbElmer Lobbwent to work for the respondent in April 1936, as amucker.Within the following few weeks he was made a timberman'shelper and then a timberman.He worked as a, timberman for thebetter part of a year, until he was discharged 20 when he failed'toaccomplish an assignment of work, which Foreman Brooks had givento him with a warning that it had to be completed within a specifiedtime.He returned to work about a week later, after having "rustled."Elmer joined Local No. 9 in May 1937.He took an active part inthe strike.Orville Lobbfirst worked for the respondent in April 1937.He,started as a mucker but was soon advanced to the job of timberman'shelper.He joined Local No. 9 in May.1937, and, like his brotherElmer, took an active part in the strike.Elmer and Orville Lobb were informed of the rule against usingwater by their shift boss.According to Brooks, word came to himthat the men were not observing the rule against using drilling water.Brooks, Fisher, and Brasher, all foremen, decided to "pinch downtight" on the men and penalize them if they disregarded the rule.OnDecember 17 Brooks reported on the shift and was told by ForemanFisher that someone was washing clothes on the 3600-foot level andthat the water could be seen running down the stope.Brasher over-heard the remark and told Brooks to investigate it.As Brooks wentabout his regular duties he encountered Bagley on the 2800-foot level,Bagley inquired why all the men could not use the water since some ofthem were using it. In answer to a question from Brooks, Bagleyrelated that he had been told that there was someone washing clothesin a certain part of the mine.Brooks went there to investigate.AsBrooks approached the section of the mine referred to by Bagley,he saw two men sitting in a stope.He sat there 15 or 20 minuteswatching them, during which time they did not work.Brooks wassitting with his light turned to the wall so that he would not be seen.The Lobb brothers then turned the water on and, according to Brooks,washed off their clothes.Elmer admitted washing his hands andarms.Orville denied washing. It is unnecessary to resolve the con-flict between their testimony and that of Brooks in view of the subse-quent events.They then walked up the manway where Brooks waslocated.As. they approached, Brooks revealed himself and told themthat he had seen them washing themselves.20 Thisoccurred prior to Elmer Lobb's joiningLocal No. 9. THE FEDERAL MINING AND SMELTING COMPANY207Brooks in testifying denies that he, then told the Lobb brothersthat they were discharged.He testified that he went up the man-way followed by the Lobb brothers without saying anything further.The testimony of the Lobb brothers is that Brooks told them thatthey were discharged when he first spoke to them and accused themof washing contrary to orders. In view of our finding, hereinaftermade, that Elmer cursed Brooks on the way to the shaft, which isconsistent only with Brooks' provoking the cursing by dischargingthem, we accept the version of the Lobb brothers and _ find thatBrooks did discharge them immediately.According to Brooks, Elmer cursed him in an obscene mannerin the presence of other employees while on the way to the shaft.Elmer denies that he cursed Brooks.However, when Local No. 9'sgrievance committee subsequently discussed the case with the re-spondent's officials the committee virtually admitted that Elmer hadcursed Brooks.21In view of this admission we find that the cursingdid take place.When the case was taken up by the grievance committee, and aninvestigation made by the respondent's officials, .during the courseof which Brooks was told by the respondent's superintendent neverto spy on the men in the dark again, a decision was made by therespondent to reinstate Orville, but to deny reinstatement to Elmer,because of his cursing Brooks.Elmer had not "rustled" for employ-ment at the time of the hearing.Three or four.days after his discharge, when Orville was informedthat he might return to work, he insisted that his back pay be guar-anteed.The respondent's mine superintendent who talked withOrville about the matter did not tell Orville that back pay wouldnot be forthcoming, but refused to guarantee it.Orville left thesuperintendent's office insisting that his back pay be guaranteed beforehe would return to work.At the time of the hearing he had notyet gone back to the Morning Mine.Under all the circumstances we find that the respondent did notdiscriminate in regard to the hire or tenure of employment of ElmerLobb or,Orville Lobb.Andrew LegallAndrew Legallfirst worked for the respondent in September 1935.He worked on flume construction, in the yard, and later worked inthe mine.After a few months, he voluntarily left the respondent'semploy.He returned to work for the respondent in February 1936,2'PaulWebster, financial secretary of Local No. 9 and member of the grievance com-mittee which discussed the Lobb cases, testified concerning his statements to the re-spondent'sofficials:"Iadmitted it (Elmer Lobb's cursing Brooks)'was..probablycorrect... . 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was assignedto the yardto shovel snow.He workedsteadily inthe yard under Foreman Gipson until September 1937,when he wastemporarily laid off.From that time until the time of the hearinghe worked irregularly in the yard.Legall joined Local No. 9 in March 1936.During the strike heengaged in picketing.He served on the hospital and dance com-mittee and generally took an active part in union affairs.On September 27, 1937, Gipson informed Legall that because workwas slack he was to be laid off for a few days. Legall did not workagain until November 20, 1937, although he made inquiry as towhether work was available.During most of OctoberLegall was.in Butte, Montana,seeking work there.Legall asserted and the respondent did not deny that men juniorto him were retained on the yard crew to work regularly.However,the respondent showed that it followed no policy of seniority.Gipson testified that the men he retained on the regular crew, heconsidered to be more desirablethanLegall and that had Legall beenavailable in October he would have beenput to work.Legall's namewas never removed from the pay roll.From all the evidence we find that the respondent did not dis-criminatorily refuseto give Legallsteady employment.Harry PurcellHarry Purcellwas first employed by the respondent in March1935.After working for several months as a timberman'shelper,he was advanced to the job of timberman. On March 1, 1937, hewas given an assignment of work by Foreman Brooks to be completedwithin a specified time.When he failedto complete it within theperiod fixed he asked for his time.He returned to the respondent'semploy a month later and worked as a timberman's helper.Purcell became a member of Local No. 9 in November 1936.Heserved on the union grievance committee and was vice president ofLocal No. 9 for a period.During the strike he was active on thepicket line.In August 1937, during the celebration of the end ofthe strike at the Sunshine Mine, Purcell gained considerable notorietyby forcibly preventing a group of men from tearing down LocalNo. 9's "C. I. 0." sign.Following the strike at the Morning Mine, Purcell resumed workas a timberman's helper.He was advanced to the job of timbermanby Shift Boss Peterson and worked in that position untilabout Oc-tober 1937,when, at his own request,he was reassigned to the jobof timberman'shelper.On December 11 on Brooks' order he wasassigned to mucking.22After a few days at that type of work his0 A mucker receives 25 cents per daylessthan a timberman's helper. THE FEDERALMINING AND SMELTINGCOMPANY209shift boss made him a timberman's helper again, but Brooks in turnordered that Purcell be returned to mucking.Brooks testified that he ordered Purcell assigned to mucking be-cause he "wasn't doing his work."Brooks further testified that hehad complained to Purcell's shift boss a year earlier concerning hiswork.Autio, Purcell's shift boss, testified that he considered Pur-cell a satisfactory worker, qualified to do the work of either a timber-man or a timberman's helper.We find that Purcell was a competentworker.While the record does not persuade us that Purcell deservedthe treatment which he received from Brooks, upon all the evidencewe find that the respondent, by assigning Purcell to less desirableemployment, did not discriminate against him within the meaning ofSection 8 (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,B, above, occurring in connection with the operations of the respond-ent described in Section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom, and totake certain. affirmative action which we find necessary to effectuate thepolicies of the Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.The operations of the respondent, The Federal Mining and Smelt-ing Company, a corporation, occur in commerce, within the meaningof Section 2 (6) of the Act.2.Mullan Local No. 9, International Union of Mine, Mill andShelterWorkers, is a labor organization, within the meaning ofSection 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act. 210DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in and is not engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Federal Mining and Smelting Company, a corpora-tion,Wallace, Idaho, and its officers, agents, successors, and assignsshall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingor other mutual aid and protection, as guaranteed in Section' 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a) Immediately post notices in conspicuous places throughout theMorning Mine and Mill, and maintain such notices for a period of atleast sixty (60) - consecutive days, stating that the respondent willcease and desist in the manner aforesaid ;(b)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, as amended, be, and ithereby is, dismissed in so far as it alleges that the respondent discrimi-nated in regard to the hire and tenure of employment or any term orcondition of, employment of Bernard Aho, William Huotari, VollieKathka, Harry Harker, Louis Roundtree, Fred Licht, Harold Rus-sell,Elmer Lobb, Orville Lobb, Harry Purcell, and Andrew Legall.